Case 3:19-cv-00309-CHB-LLK Document 28 Filed 07/01/20 Page 1 of 1 PageID #: 1277




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

   NANCY FERRELL DAVIDSON,                            )
                                                      )
             Plaintiff,                               )         Civil Action No. 3:19-CV-309-CHB
                                                      )
   v.                                                 )
                                                      )     ORDER GRANTING MOTION FOR
   LOUISVILLE METROPOLITAN                            )      LEAVE TO FILE SUBSTANTIVE
   GOVERNMENT,                                        )                REPLY
                                                      )
             Defendant.                               )

                                          ***   ***       ***    ***
        This matter is before the Court on defendant’s Motion for Leave to File Substantive

 Reply [R. 27]. Having reviewed the Motion, and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Defendant’s Motion for Leave to File Substantive Reply [R. 27] is GRANTED.

        2.        The defendant SHALL have ten (10) days from the date of entry of this Order

 within which to file a Reply in support of its Motion for Summary Judgment [R. 19].

        This the 1st day of July, 2020.




 cc: Counsel of Record




                                                -1-
